Action, predicated upon nuisance and negligence, to recover damages for personal injuries sustained by plaintiff when struck by broken glass that fell from the window of premises operated and controlled by defendant. Appeal from judgment entered on a verdict for plaintiff in the sum of $1,000. Judgment of the City Court of Yonkers reversed on the facts and a new trial ordered, costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $500 the amount of the verdict rendered in her favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. We are of opinion, that the verdict was excessive. Lazansky, P. J., Young, Hagaxty, Adel and Taylor, JJ., concur.